Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 06/11/2019.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
3.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Patent Publication No. 2014/0207840 A1, hereinafter “Smith”) in view of Campbell et al. (US Patent Publication No. 2008/0102911 A1, hereinafter “Campbell”) and McAuley et al. (US Patent Publication No. 2017/0165581 A1, hereinafter “McAuley”).
As to Claim 1, Smith teaches the claimed limitations:

 	“maintaining, by one or more processors, a plurality of user profiles, each of the user profiles having one or more player lineups associated with at least one fantasy sports contest” as the scenario or simulation has at least one break in the action or sequence of play long enough for one of the devices of one of the participants to accept and post changes the configuration profile and thus to his roster(s) or lineups. Statistics or data regarding players or other assets or strategies included in the game are maintained and updated and can be known prior to the game for the participant to consider as he assigns assets to a lineup or roster according to the participant's judgment or intuition. These statistics or data can be a combination of real time updates as well as historical data about the performance of assets on the roster or lineup. As the assets perform in real time the configuration profile instructs or informs data transmission or data receiving or processing devices and equipment to parse their transmissions for assets listed within user or participant configuration profiles and extract those segments for transmission, these extracted sections or segments of data are then streamed to a device associated with the participant or user for viewing (paragraphs 0071-0082).
“identifying, by the one or more processors, for a first user profile of the plurality of user profiles, one or more player lineups of the first user profile and one or more respective contests for which the player lineups were entered, each of the player lineups including a plurality of players, each of the plurality of players having one or more players attributes, each of the contests having one or more contest attributes” as the system enables a participant or user to build a configuration profile for assets assigned to him as part of the scenario building process. 
 	“providing, by the one or more processors, using the generated multidimensional data structure, the content to the device associated with the user profile” as reconfiguration of the configuration profile for a user or participant may be accomplished at any point in the scenario, simulation, or game if enabled by the sponsor or coordinator or entity that sets the rules for changes to lineups of assets. Updates can be broadly distributed and broadly sourced through social network gateways or websites or software as a service providers or cloud storage and 
	Smith does not explicitly teach the claimed limitation “generating, by the one or more processors, for the first user profile, a multidimensional data structure including a plurality of features, each feature having a respective value that is based on the player attributes corresponding to the players included in the one or more player lineups and the contest attributes corresponding to the one or more respective contests for which the player lineups were entered”.
	Campbell teaches the fantasy sports context generator may include a team name feature for displaying the name of the user's fantasy sports team name, wherein the team name may cause a profile of the fantasy sports team to be displayed in response to selection of the team name feature. The fantasy sports context generator may also include a player type feature for displaying a player type associated with the selected sports player, wherein the player type comprises a same team type to indicate that the selected sports player is on the user's team, an opponent team type to indicate that the selected sports player is on an opponent team, a free agent type to indicate that the selected sports player is a free agent (paragraph 0022). The user interface generated by the player interface logic including the player interface features, may be presented to the user as a fantasy sports context interface 1. The content may be modified include additional features to highlight the names of relevant players and teams that occur in the content and to provide hyperlinks for each relevant player. The hyperlinks may include the player names as displayable text and may be displayed in the content in place of the original player names. The hyperlinks may be web links to web pages for displaying information about the player, such as player profile pages. The player interface logic may include content display features for generating the modified hyperlinks and converting the names of relevant entities, such as players and teams, to corresponding hyperlinks to web pages that provide information about those entities. The player names are metadata attributes in the entity database and the 
Smith does not explicitly teach the claimed limitation “selecting, by the one or more processors using the multidimensional data structure, content for presentation to a device associated with the user profile, the content selected using an association between at least one player attribute and at least one contest attribute identified by the multidimensional data structure”. 
		McAuley teaches once the user has drafted his or her team, the team may begin participating in the contest or league, the user's team's performance is dependent on the real world performance of the players that make up the user's team's roster, specifically the team's starting lineup, during a set period of time. The contest or league duration may vary depending on the operator's preferences (e.g., profile) or the league's settings. To determine how many points a fantasy sports team can score, real world performance metrics are given a value by the operator or league. The performance metrics and their associated values are set prior to the start of the contest or league and may vary depending on the operator's preferences (e.g., 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Smith, Campbell and McAuley before him/her, to modify Smith generating a data structure including a plurality of features because that would reduce the time necessary to gather the information needed to create and manage a competitive fantasy sports team as taught by Campbell (paragraph 0012). Or selecting the content using an association between at least one player attribute and at least one contest attribute because that would provide a brand new way for users to participate in and wager on fantasy sports as taught by McAuley (paragraph 0028). 

As to Claim 2, Smith teaches the claimed limitations:
 	“wherein the one or more player attributes include one or more of the following: a name, a sport category, a location, a team value, a position value, a price parameter and one or more future contests specific to the respective player” as (paragraphs 0035-0036, 0069-0075).
	Campbell teaches (abstract, 0013-0014, 0016-0017, 0019-0025). 
	McAuley teaches (abstract, paragraphs 0033, 0035, 0037, 0041-0048).

As to Claim 3, Smith teaches the claimed limitations:
 	“wherein the one or more contest attributes include one or more of the following: a sport category, a price parameter, a prize parameter, a registrant threshold, a registrant limit, a current registrant count, a day value, a time value, a duration value, a contest type, and an experience level” as (paragraphs 0069-0070, 0085, 0103).
	Campbell teaches (0017-0018, 0066-0069). 
	McAuley teaches (abstract, paragraphs 0027-0028, 0033, 0035, 0037).

As to Claim 4, Smith teaches the claimed limitations:
 	“wherein each user profile in the plurality of user profiles includes data corresponding to user interactions with one or more fantasy sports contests executing on a device associated with the respective user” as (paragraphs 0027, 0051, 0094).
	Campbell teaches (0056). 
	McAuley teaches (paragraphs 0165-0167).

As to Claim 5, Smith teaches the claimed limitations:
 	“determining a user type for each user profile in the plurality of user profiles based on a frequency of use; and determining a skill level for each user profile in the plurality of user profiles based on an outcome value corresponding to one or more fantasy sports contests the respective user participated in” as (paragraphs 0035, 0039, 0094).
	Campbell teaches (0016-0017, 0029-0034, 0072, 0075). 
	McAuley teaches (paragraphs 0027-0028, 0033, 0035, 0037, 0041).

As to Claim 6, Smith teaches the claimed limitations:
 	“generating an activity profile for each user profile having data associated with one or more fantasy sports contests the respective user participated in; modifying the multidimensional data structure responsive to the activity profile of the first user profile; and selecting subsequent content for the first user profile based on the modification to the multidimensional data structure” as (paragraphs 0078-0082).
	Campbell teaches (0025, 0034). 
	McAuley teaches (paragraphs 0124).

As to Claim 7, Smith teaches the claimed limitations:

	
As to Claim 8, Smith teaches the claimed limitations:
 	“generating, using a clustering algorithm, a user cluster based on a plurality of multidimensional data structures corresponding to the plurality of user profiles, wherein each user profile in the user cluster having multiple player attributes in common and multiple contest attributes in common” as (paragraphs 0069, 0103).
	Campbell teaches (0019, 0022, 0024-0025, 0085, 0089). 
	
As to Claim 9, Smith teaches the claimed limitations:
 	“receiving, by the one or more processors, one or more contest attributes data from a third party server; and determining, by the one or more processors using the multidimensional data structure, the association between the at least player attribute and the at least one contest attributes using the one or more contest attributes from the third party server” as (abstract, 0069).
	Campbell teaches (0017, 0067, and 0082). 
	
As to Claim 10, Smith teaches the claimed limitations:
 	“Determining, by the one or more processors, a profile association between the user profile and the multidimensional data structure; and storing, by the one or more processors, the profile association in the user profile” as (paragraphs 0093-0094).
	
As to Claim 11, Smith teaches the claimed limitations:
 	“modifying, by the one or more processors, at least one player attribute or at least one contest attribute associated with the user profile using a user behavior metric from the one or 
	
As to claims 12-20 rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1, 2+3, and 5-11. In addition, Smith teaches methods and systems to calculate the better choices when a window to draft players into a team is open. Each play or game sequence within each real game played in the real world leads to an adjustment to the statistics of the players that are also assigned to a fantasy league team, thus changing their value within a draft window, as well as changing their value to the fantasy team in real time (paragraph 0036).
Therefore these claims are rejected for at least the same reasons as claims 1, 2+3, and 5-11.
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/25/2021											
										
/SHYUE JIUNN HWA/